Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Leibovitch on August 2, 2022.

The application has been amended as follows: 
Amend the claims below:

1.	(Currently Amended)  A method for quantifying a therapeutic antibody in a sample of a human individual comprising
a) adding to a test sample which may contain therapeutic antibodies to be quantified a known amount of two or more labeled forms of said therapeutic antibodies, wherein the two or more labeled forms of said therapeutic antibodies are whole antibodies, whereby a pre-proteolysis sample is provided,
b) subjecting the pre-proteolysis sample to an enzyme proteolysis, so as to provide a proteolysis sample comprising (i) proteolysis labeled peptides derived from the labeled whole therapeutic antibodies and (ii) proteolysis peptides derived from the therapeutic antibody contained in the test sample,
c) determining by mass spectrometric analysis the ratio between (i) one or more selected proteolysis labeled peptides and (ii) one or more corresponding proteolysis peptides derived from the said therapeutic antibody,
d) calculating from the ratio determined at [[step]] c) the amount of the said therapeutic antibody in the test sample.

2. 	(Currently Amended)  The method according to claim 1, further comprising [[for]] quantifying at least another antibody in said sample of [[a]] the human individual. 

3. 	(Currently Amended)  The method according to claim 1, wherein the two or more labeled forms of said therapeutic antibodies are selected in a group comprising Infliximab, Etanercept, Adalimumab, Certolizumab and Golimumab.

4. 	(Currently Amended)  The method according to claim 1, wherein the two or more labeled forms of said therapeutic antibodies are selected in a group comprising Trastuzumab, Rituximab and Bevacizumab.

5.       (Currently Amended)  The method according claim 1, wherein the enzyme proteolysis in [[step]] b) comprises
b1) 
b2) 

6. 	(Currently Amended)  The method according to claim 1, wherein enzyme proteolysis is performed at [[step]] b) by using trypsin.

7. 	(Currently Amended)  The method according to claim 1, wherein the one or more selected proteolysis labeled peptides are selected in a group comprising:
- for Infliximab : peptides of SEQ ID NO. 1-8,
- for Etanercept : peptides of SEQ ID NO. 9-15,
- for Adalimumab : peptides of SEQ ID NO. 16-23,
- for Certolizumab : peptides of SEQ ID NO. 24-30, and 
- for Golimumab : peptides of SEQ ID NO. 31-37.
- for Trastuzumab : peptides of SEQ ID NO. 47-53.
- for Rituximab : peptides of SEQ ID NO. 54-64.
- for Bevacizumab : peptides of SEQ ID NO. 65-72.

8. 	(Currently Amended)  The method according to claim 1, wherein proteolysis is performed at [[step]] b) by incubating the pre-proteolysis sample with a hinge-targeting protease.

9. 	(Previously Presented)  The method according to claim 8, wherein the hinge-targeting protease is selected in a group comprising Gelatinase A (MMP-2), Stromyelysin (MMP-3), Matrilysin (MMP-7), Gelatinase B (MMP-9), Macrophage metalloelastase (MMP-12), Collagenase-3 (MMP-13), Cathepsin G, Pseudolysin, Mirabilysin, Glutamyl endopeptidase I (GluV8), Streptopain (SpeB), Trepolisin and Immunoglobulin-degrading enzyme from Streptococcus (ideS).

10. 	(Previously Presented)  The method according to claim 8, wherein the hinge-targeting protease is an Immunoglobulin-degrading enzyme from Streptococcus (ideS).

11. 	(Currently Amended)  The method according to claim 8, wherein the one or more selected proteolysis labeled peptides are selected in a group comprising:
- for Infliximab : peptides of SEQ ID NO. 38-39,
- for Etanercept : peptide of SEQ ID NO. 40,
- for Adalimumab : peptides of SEQ ID NO. 41-42,
- for Certolizumab : peptides of SEQ ID NO. 43-44, and
- for Golimumab : peptides of SEQ ID NO. 45-46.

12. 	(Currently Amended)  The method according to claim 1, wherein [[step]] a) comprises
a1) the adding to the [[a]] test sample, of the known amount of the two or more labeled forms of said therapeutic antibodies, wherein the two or more labeled forms of said therapeutic antibodies include 
a2) enriching the non-concentrated pre-proteolysis sample in the therapeutic antibodies, whereby [[a]] the pre-proteolysis sample is provided.

13. 	(Currently Amended)  The method according to claim 12, wherein at [[step]] a2), the non-concentrated proteolysis sample is subjected to [[a]] protein depletion

14. 	(Currently Amended)  The method according to claim 12, wherein at [[step]] a2), the non-concentrated proteolysis sample is subjected to [[an]] immunocapture

15. 	(Previously Presented)  The method according to claim 1, wherein the test sample is a human sample from an individual who has been administered with an anti-TNF antibody selected in a group comprising Infliximab, Etanercept, Adalimumab, Certolizumab and Golimumab.

16-18. (Canceled) 

19. 	(New)  The method according to claim 12, wherein at a2), the non-concentrated proteolysis sample is subjected to albumin depletion.
		
20. 	(New)  The method according to claim 12, wherein at a2), the non-concentrated proteolysis sample is subjected to immunocapture using an affinity substrate onto which a therapeutic antibody target is immobilized.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646